Citation Nr: 1020663	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-44 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2009 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) remanding the Board's 
February 2008 decision, denying the Veteran's claims for 
service connection of bilateral sensorineural hearing loss 
and tinnitus on the merits.  This matter was originally on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes the Veteran submitted an additional medical 
opinion in connection with his claims dated August 2009.  The 
RO did not consider this evidence in rendering its decision, 
but this is not necessary because the additional evidence was 
accompanied by a signed waiver of local jurisdictional 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims his current hearing loss and tinnitus are 
related to in-service noise exposure as an artilleryman in 
the military.  The Veteran further claims he noticed hearing 
loss and tinnitus as early as 1965, while still in the 
military.  He also concedes, however, he significantly 
experienced "sudden hearing loss" in April 2001, over three 
decades after service.

The evidence in this case is inconsistent and the Board 
concludes further development is necessary.

Again, the Veteran claims he noticed hearing loss as early as 
1965.  In contrast, however, the Veteran's service treatment 
records are silent as to any complaints, treatment or overall 
findings indicative of hearing loss or tinnitus.  A 1965 
annual examination does note a slight shift in hearing 
acuity, but the Veteran's audiological testing at that time 
was still within normal limits as defined in the regulations.  
Indeed, the Veteran's 1966 separation examination reveals 
improved auditory acuity.  

Post-service treatment records indicate the Veteran sought VA 
treatment in April 2001 where he reported "sudden hearing 
loss" in the morning, which included a complete loss with a 
gradual improving to "about 50%".  The Veteran noted a 
history of occasional tinnitus, but no tinnitus at that time.  

The Veteran was afforded a VA examination in March 2004 where 
the examiner concluded the Veteran's hearing loss and 
tinnitus were not likely related to his military service 
because the Veteran's hearing was normal on separation.  The 
examiner noted the Veteran's post-service occupation to 
include auto-mechanic and carpentry. 

In support of his claim, the Veteran submitted a private 
audiological report dated November 2004 by Dr. Beiter.  Dr. 
Beiter at that time rendered inconsistent findings.  On the 
one hand, Dr. Beiter opined that drawing definitive 
conclusions based on the Veteran's limited historical 
information was difficult.  On the other hand, Dr. Beiter 
opined that the Veteran's hearing loss "could be" due to 
noise exposure and, therefore, could be due to military noise 
exposure "as probable as any other cause." 

The Board, in a September 2006 decision and again in a 
February 2008 decision found the March 2004 VA examination 
far more probative because the opinion was rendered after a 
thorough review of the claims folder and with consideration 
of the Veteran's contentions.  Dr. Beiter's November 2004 
opinion, on the other hand, relied on the historical 
information presented by the Veteran.  While the Board does 
not doubt the veracity of the information provided by the 
Veteran to the November 2004 private audiologist, it is clear 
the November 2004 opinion was rendered without all the 
relevant facts.  For example, Dr. Beiter did not indicate or 
reconcile the fact that the Veteran complained of "sudden 
hearing loss" on April 2001, over three decades after 
service.

The CAVC in an October 2007 Order and a July 2009 Order 
vacated the Board's prior decisions indicating the Board did 
not provide adequate reasons and bases why the March 2004 VA 
examination was more probative than the November 2004 private 
opinion especially in light of the Veteran's reported 
continuity of symptomatology.  

Most recently, the Veteran submitted an additional medical 
opinion from Dr. Maas, a private audiologist, dated August 
2009.  Dr. Maas notes she reviewed the Veteran's service and 
post service medical records and opines the Veteran's hearing 
loss and tinnitus is due to his military service.  Dr. Maas 
primarily relies on the in-service 1965 auditory test results 
noting a slight decrease in auditory acuity.  She further 
finds the October 1966 separation examination, indicating 
improved acuity scores, unreliable because the improved 
scores over a period of three years is "highly improbable." 
Dr. Maas, however, does not reconcile why the 1965 test is 
more likely the reliable test.  It is especially curious in 
light of the fact that the 1966 separation examination 
auditory acuity scores most closely resembles the 1963 
entrance examination results.  Dr. Maas, moreover, does not 
note or reconcile the Veteran's reported "sudden hearing 
loss" in April 2001 or the March 2004 VA examiner's opinion.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, it is clear the Veteran has current diagnoses 
of hearing loss and tinnitus.  It is not in dispute that the 
Veteran served as an artilleryman in the military and, 
therefore, was probably exposed to some amount of in-service 
acoustic trauma.

The medical evidence, however, does not clearly indicate 
whether the Veteran's current hearing loss and tinnitus is 
related to his in-service noise exposure versus post-service 
noise exposure or other factors not related to his military 
service.  

The March 2004 VA examiner found in light of the lack of 
objective medical evidence of hearing loss or tinnitus until 
April 2001, over three decades after service, it is unlikely 
the Veteran's current diagnoses are related to his military 
service. 

In contrast, the Veteran's private audiologists opined in 
statements dated November 2004 and August 2009 that the 
Veteran's hearing loss and tinnitus could be related to his 
military service in light of the Veteran's reported 
continuous symptomatology since 1965.  Neither private 
audiologist, however, reconciled the conflicting medical 
evidence, to include the April 2001 VA outpatient treatment 
record noting complaints of "sudden hearing loss" and the 
March 2004 VA examination opinion. 

The CAVC, however, indicates it is unclear whether the March 
2004 VA examiner gave any consideration to the Veteran's 
reported continuity of symptomatology in rendering the 
opinion.  

In short, the Board concludes a new VA examination is 
necessary to resolve the conflicting medical evidence in this 
case.  A VA examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2004 to the 
present.  The RO should also ask the Veteran to provide 
release forms for any and all private medical records from 
Dr. Beiter and Dr. Maas associated with hearing loss or 
tinnitus treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and 
all private physicians who provide 
treatment for his bilateral hearing loss 
and tinnitus, to include Dr. Beiter and 
Dr. Maas.  The Veteran should be asked to 
complete release forms authorizing VA to 
request his treatment records from any 
identified physician.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  Obtain any recent treatment records 
for the Veteran from the VA Medical Center 
in Hines, Illinois from January 2004 to 
the present regarding hearing loss and 
tinnitus treatment.  All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above evidence, to 
the extent available, schedule the Veteran 
for an appropriate VA examination for the 
claimed conditions of bilateral hearing 
loss and tinnitus to determine the 
severity and likely etiology of any and 
all found conditions in light of the 
Veteran's noise exposure as an 
artilleryman versus post-service noise 
exposure as a mechanic and carpenter.

The claims folder, to include a copy of 
this Remand, must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
all conflicting evidence.  

The examiner is specifically asked to 
reconcile the conflicting evidence, to 
include the April 2001 VA outpatient 
treatment record noting "sudden hearing 
loss", the March 2004 VA examiner's 
opinion, Dr. Beiter's November 2004 
opinion, Dr. Maas' August 2009 opinion and 
the Veteran's contentions that his hearing 
loss began in 1965.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4. After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

